   Case 18-01938-hb          Doc 44     Filed 01/16/20 Entered 01/16/20 13:16:07              Desc
                                             Page 1 of 3



                           UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF SOUTH CAROLINA


In re:                                                      Case No. 18-01938-hb
         Miracyle Christina Thompson

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Gretchen D. Holland, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 04/17/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

         4) The trustee filed action to remedy default by the debtor in performance under the plan on
NA .

         5) The case was dismissed on 07/12/2019.

         6) Number of months from filing to last payment: 0.

         7) Number of months case was pending: 21.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $4,915.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
   Case 18-01938-hb              Doc 44          Filed 01/16/20 Entered 01/16/20 13:16:07                   Desc
                                                      Page 2 of 3



Receipts:

           Total paid by or on behalf of the debtor                   $1,160.00
           Less amount refunded to debtor                             $1,168.02

NET RECEIPTS:                                                                                               -$8.02


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                         $0.00
    Court Costs                                                                   $0.00
    Trustee Expenses & Compensation                                              -$8.02
    Other                                                                         $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                           -$8.02

Attorney fees paid and disclosed by debtor:                            $0.00


Scheduled Creditors:
Creditor                                               Claim        Claim         Claim       Principal       Int.
Name                                     Class       Scheduled     Asserted      Allowed        Paid          Paid
AARON RENTS INC                       Unsecured           582.00           NA           NA           0.00        0.00
American Auto Title Loans             Secured           7,604.00      3,100.00     3,100.00          0.00        0.00
Antonio Chevalier                     Secured               0.00           NA           NA           0.00        0.00
BALTIMORE GAS and ELECTRIC CO         Unsecured              NA         699.15       699.15          0.00        0.00
Bon Secours                           Unsecured              NA       2,056.37     2,056.37          0.00        0.00
CAPITAL ONE                           Unsecured             0.00           NA           NA           0.00        0.00
Credit Acceptance                     Unsecured         6,059.00      6,059.75     6,059.75          0.00        0.00
ENHANCED RECOVERY                     Unsecured           501.00           NA           NA           0.00        0.00
GREENVILLE CNTY TAX COLLECT           Priority              0.00           NA           NA           0.00        0.00
HEALTH CARE REC                       Unsecured           125.00           NA           NA           0.00        0.00
LVNV FUNDING LLC                      Unsecured              NA         194.72       194.72          0.00        0.00
LVNV FUNDING LLC                      Unsecured              NA         645.47       645.47          0.00        0.00
Mitchell L. Morgan Prop               Unsecured           477.00           NA           NA           0.00        0.00
Navient Solutions, LLC on behalf of   Unsecured         8,386.00      9,045.20     9,045.20          0.00        0.00
Progressive Insurance                 Unsecured            88.00           NA           NA           0.00        0.00




UST Form 101-13-FR-S (09/01/2009)
   Case 18-01938-hb          Doc 44      Filed 01/16/20 Entered 01/16/20 13:16:07                 Desc
                                              Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim            Principal           Interest
                                                            Allowed                Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00              $0.00              $0.00
       Mortgage Arrearage                                      $0.00              $0.00              $0.00
       Debt Secured by Vehicle                             $3,100.00              $0.00              $0.00
       All Other Secured                                       $0.00              $0.00              $0.00
 TOTAL SECURED:                                            $3,100.00              $0.00              $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                              $0.00             $0.00              $0.00
        Domestic Support Ongoing                                $0.00             $0.00              $0.00
        All Other Priority                                      $0.00             $0.00              $0.00
 TOTAL PRIORITY:                                                $0.00             $0.00              $0.00

 GENERAL UNSECURED PAYMENTS:                              $18,700.66              $0.00              $0.00

Disbursements:

         Expenses of Administration                                  -$8.02
         Disbursements to Creditors                                   $0.00

TOTAL DISBURSEMENTS :                                                                             -$8.02


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009, the
estate has been fully administered, the foregoing summary is true and complete, and all administrative
matters for which the trustee is responsible have been completed. The trustee requests a final decree be
entered that discharges the trustee and grants such other relief as may be just and proper .

Dated: 01/16/2020
                                              By:/s/ Gretchen D. Holland
                                                                     Trustee
STATEMENT: This Unified Form is associated with an open bankruptcy case , therefore, Paperwork Reduction Act
exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
